


THIRD AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT AND LIMITED CONSENT
This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED
CONSENT (this “Amendment”) is dated as of December 5, 2011, and is made with
respect to that certain Amended and Restated Credit Agreement, dated as of June
4, 2010 (as amended prior to the date hereof, the “Credit Agreement”; unless
otherwise defined herein, capitalized terms used herein shall have the meanings
given to them in the Credit Agreement), by and among NATIONAL BEEF PACKING
COMPANY, LLC, a Delaware limited liability company (the “Existing Borrower”),
CERTAIN OF ITS SUBSIDIARIES, as Loan Parties, the LENDERS PARTY THERETO (each
individually, a “Lender” and collectively, the “Lenders”), and COBANK, ACB, as
agent for the Lenders, the Issuers and the Swing Line Lender (in such capacity,
the “Agent”).
RECITALS:
WHEREAS, the Existing Borrower, the Lenders and the Agent are parties to the
Credit Agreement;
WHEREAS, the Existing Borrower desires to redeem a portion of its outstanding
Equity Interests;
WHEREAS, the Existing Equity Holders have entered into that certain Membership
Interest Purchase Agreement, dated as of December 5, 2011 (the “Leucadia
Purchase Agreement”), among Leucadia National Corporation, a New York
corporation (“Leucadia”), the Existing Borrower and the Existing Equity Holders,
pursuant to which, among other things, Leucadia will, on the Third Amendment
Effective Date (as defined in Section 5 below), purchase from the Existing
Equity Holders not less than 75% of the issued and outstanding membership
interests of the Existing Borrower and promptly after such purchase by Leucadia
an entity controlled by Timothy M. Klein will purchase membership interests in
the Existing Borrower from Leucadia (the “Leucadia Transaction”);
WHEREAS, (i) prior to the consummation of the Leucadia Transaction, the Existing
Borrower desires to (a) form a new wholly-owned subsidiary (“PA Newco”), (b)
contribute certain assets relating to its business operations in Pennsylvania
into PA Newco, and (c) cause PA Newco to become a party to the Credit Agreement
as a Borrower, and (ii) after the consummation of the Leucadia Transaction, the
Existing Borrower will distribute all of the equity interests of PA Newco to the
members of the Existing Borrower; and
WHEREAS, the Existing Borrower has requested that the Lenders (i) consent to the
Leucadia Transaction and agree that no Change of Control shall be triggered as a
result of the Leucadia Transaction because of the amendments set forth below,
(ii) agree to the addition of PA Newco as a “Borrower” and (iii) agree to amend
the Credit Agreement in certain respects as provided herein, and the Lenders are
willing to do so subject to the applicable conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound,

--------------------------------------------------------------------------------




and incorporating the above-defined terms herein, the parties hereto agree as
follows:
1.Definitions. Unless otherwise defined herein, terms defined in the Credit
Agreement shall have their defined meanings when used herein.
2.Amendments to the Credit Agreement. Subject to the satisfaction or waiver in
writing of each condition precedent set forth in Section 5 of this Amendment,
and in reliance on the representations, warranties, covenants and agreements
contained herein, the Credit Agreement shall be amended in the manner provided
in this Section 2.
(a)    Cover Page. The cover page attached to the Credit Agreement is hereby
amended by replacing “CERTAIN OF ITS SUBSIDIARIES,” with “NATIONAL BEEF
PENNSYLVANIA, LLC, CERTAIN OF THEIR RESPECTIVE SUBSIDIARIES,”.
(b)    Introductory Paragraph. The introductory paragraph of the Credit
Agreement shall be and it hereby is amended in its entirety to read as follows:
THIS AMENDED AND RESTATED CREDIT AGREEMENT (as amended, amended and restated,
supplemented, renewed or otherwise modified from time to time, this “Agreement”)
is made as of June 4, 2010, by and between NATIONAL BEEF PACKING COMPANY, LLC, a
Delaware limited liability company (“National Beef”), NATIONAL BEEF
PENNSYLVANIA, LLC, a Delaware limited liability company (“PA Newco” and together
with National Beef and their successors as permitted herein, collectively and
each individually the “Borrower”), certain of their respective Subsidiaries, as
Subsidiary Loan Parties, the lenders from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH
and U.S. BANK NATIONAL ASSOCIATION, as Documentation Agents, BANK OF AMERICA,
N.A. and BANK OF MONTREAL, as Syndication Agents, and COBANK, ACB, an
agricultural credit bank (“CoBank”), as Lead Arranger, Sole Bookrunner, Swing
Line Lender and administrative agent for the Lenders, the Issuers and the Swing
Line Lender hereunder (in its capacity as administrative agent, together with
its successors and assigns in such capacity, the “Agent”).
(c)    Amended Definitions. The following definitions in Section 1.2 of the
Credit Agreement shall be and they hereby are amended in their entirety to read
as follows:
“$150 Million Basket” has the meaning set forth in Section 10.10 hereof as in
effect immediately prior to the Third Amendment Effective Date.
“Borrower” has the meaning set forth in the introduction hereof. References in
this Agreement to the Borrower and its Subsidiaries on a consolidated basis or
covenants regarding the Borrower that are tested on a consolidated basis, shall
always refer to National Beef, PA Newco and their Subsidiaries, taken as a
whole.
“Equity Distribution” means any dividend or other distribution (whether in

--------------------------------------------------------------------------------




cash, securities or other property) with respect to any membership interest or
other equity interest in the Borrower, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such membership or other equity interest or of any option,
warrant or other right to acquire any such membership or other equity interest;
provided, that no redemption, conversion or reclassification of any equity
interest in connection with the Leucadia Transaction or the Permitted PA
Restructuring shall be deemed to be an Equity Distribution for purposes of this
Agreement.
“Existing Equity Holders” means, collectively, (a) prior to the consummation of
the KleinCos Equity Distribution and the Leucadia Transaction, US Premium Beef,
TKK Investments, LLC, TMKCo, LLC and NBPCo Holdings, and (b) from and after the
consummation of the Leucadia Transaction and the PA Newco Distribution, with
respect to National Beef and PA Newco, respectively, Leucadia and any Subsidiary
wholly-owned, directly or indirectly, by Leucadia, TMK Holdings, US Premium Beef
and NBPCo Holdings.
“Fiscal Year” means the Borrower’s fiscal year, which shall be the twelve month
period ending on the last Saturday in December, 2012 and each year thereafter;
references to a Fiscal Year with a number corresponding to any calendar year
(e.g., the “Fiscal Year 2012”) refer to the Fiscal Year ending on the last
Saturday in December of such calendar year; provided, however, that (a) “Fiscal
Year” as it refers to Fiscal Year 2011 or earlier shall mean the twelve month
period ending on the last Saturday in August of such year and (b) for purposes
of determining compliance with Section 10.6(d) and Section 10.12, during the
period from and after the last Saturday in August, 2011 to and including the
last Saturday in December, 2011 the amounts permitted with respect to such
Section shall be an amount equal to one-third (1/3) of the amount otherwise
specified in such Sections.
“Fixed Charge Coverage Ratio” means , as of the end of any fiscal quarter, the
ratio of (a) the result of (x) EBITDA during the eight consecutive fiscal
quarters then ended, less (y) Net Capital Expenditures during such eight fiscal
quarter period, plus (z) the Suppressed Availability Amount as of the last day
of the fiscal quarter then ended, to (b) the sum of (i) the aggregate amount of
all scheduled payments of principal of and interest on Funded Debt during such
eight fiscal quarter period, (ii) Borrower’s consolidated cash income taxes
incurred and paid during such eight fiscal quarter period and (iii) Equity
Distributions made by Borrower during such eight fiscal quarter period (other
than (x) the KleinCos Equity Distribution, (y) Equity Distributions permitted
under the $150 Million Basket, and (z) up to $8,000,000 in Equity Distributions
made by Borrower pursuant to the terms of the Consent to Sixth Amended and
Restated Credit Agreement dated May 27, 2010).
“Funded Debt” means, for any date of determination, the then outstanding
principal amount of all of the Borrower’s consolidated interest-bearing
Indebtedness

--------------------------------------------------------------------------------




(including without limitation, capitalized leases) plus the then undrawn amount
of all outstanding letters of credit (including without limitation, the LCs);
provided, however, that (a) LCs or indemnity obligations issued to support other
Indebtedness shall not be included in Funded Debt to the extent that such other
Indebtedness is, itself, included in Funded Debt; (b) the Borrower’s membership
interests subject to redemption rights shall not be included in Funded Debt; and
(c) the Borrower’s obligations under deferred compensation plans shall not be
included in Funded Debt.
“Total Liabilities” means, as of any date of determination, all obligations of
Borrower and its consolidated Subsidiaries required by GAAP to be classified as
liabilities upon the balance sheet of such persons, including the aggregate
amount of all Indebtedness, liabilities (including tax and other proper
accruals) and reserves of such persons. For the avoidance of doubt, the
conversion or reclassification of equity interests in connection with the
consummation of the Leucadia Transaction (howsoever described) including as a
result of the exercise of any put rights shall not be deemed to be part of Total
Liabilities for purposes of this Agreement.
(d)    New Definitions. The following definitions shall be and they hereby are
added to Section 1.2 of the Credit Agreement in alphabetical order:
“Fiscal Quarter” or “fiscal quarter” means each three month fiscal period of the
Borrower ending on the last Saturday in March, June, September and December of
each year.
“KleinCos Equity Distributions” means the Equity Distributions required to be
made on the Third Amendment Effective Date as a result of the exercise of
certain put rights of TKK Investments, LLC and TMKCo, LLC, each a Missouri
limited liability company controlled by Timothy M. Klein, in an aggregate amount
not to exceed $80,000,000.
“Leucadia” means Leucadia National Corporation, a New York corporation, and its
successors.
“Leucadia Purchase Agreement” means that certain Membership Interest Purchase
Agreement, dated as of December 5, 2011, among, inter alios, Leucadia, National
Beef and US Premium Beef, as the same may be amended, supplemented or otherwise
modified from time to time; provided any such amendment, supplement or
modification that would reasonably be expected to be adverse to the interests of
the Lenders in any material respect shall have been approved in writing by the
Agent in its reasonable discretion.
“Leucadia Transaction” means the transactions contemplated by the Leucadia
Purchase Agreement.
“National Beef” has the meaning set forth in the introduction hereof.

--------------------------------------------------------------------------------




“NB LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of National Beef, dated on or about Third Amendment Effective Date,
2011, as the same may be amended, amended and restated, supplemented, renewed or
otherwise modified from time to time in accordance with Section 10.11.
“NBPCo Holdings” means NBPCo Holdings, LLC, a South Dakota limited liability
company, and its successors.
“PA LLC Agreement” means the Limited Liability Company Agreement of PA Newco,
dated on or about November 29, 2011, as the same may be amended, amended and
restated, supplemented, renewed or otherwise modified from time to time in
accordance with Section 10.11.
“PA Newco” has the meaning set forth in the introduction hereof.
“PA Newco Distribution” means the distribution by National Beef of the equity
interests of PA Newco to the members of National Beef, in each case, in
accordance with the terms of the PA Restructure Documents.
“PA Restructure Documents” means, collectively, the PA LLC Agreement and the
related documents executed in connection with the formation of PA Newco and
distribution of the equity interests of PA Newco as contemplated by the Leucadia
Purchase Agreement.
“Permitted PA Restructuring” means, in connection with the Leucadia Transaction,
(a) the formation of PA Newco by National Beef, (b) the contribution by National
Beef of certain assets relating to its business operations in Pennsylvania into
PA Newco, and (c) the PA Newco Distribution.
“Third Amendment Effective Date” means the date on which all of the conditions
to the effectiveness of the Third Amendment To Amended And Restated Credit
Agreement and Limited Consent have been satisfied or have otherwise been waived
by the Lenders (or at least the required percentage thereof).
“TMK Holdings” means TMK Holdings, LLC, a Missouri limited liability company,
and its successors.
(e)    Financial Statements. Clauses (b) and (c) of Section 9.1 of the Credit
Agreement shall be and they hereby are amended and restated in their entirety to
read as follows:
(b)    (1) as soon as practicable and in any event within thirty (30) days after
the end of the period of four fiscal months ending on the last Saturday in
December 2011, combined and consolidated statements of income and retained
earnings for such period; a combined and consolidated balance sheet as of the
end of such period and copies of statements of cash flow and (2) as soon as
practicable and in any event within thirty (30) days after the end of the first
fiscal quarter of

--------------------------------------------------------------------------------




2012 and each fiscal quarter thereafter (i) combined and consolidated statements
of income and retained earnings for such fiscal quarter and for the period from
the beginning of the then current Fiscal Year to the end of such fiscal quarter,
and a combined and consolidated balance sheet as of the end of such fiscal
quarter, setting forth, with respect to the first fiscal quarter of 2012 and
each fiscal quarter thereafter, in each case in comparative form, figures for
the corresponding periods in the preceding Fiscal Year, all in reasonable detail
and certified as accurate by the chief financial or other authorized officer,
subject to changes resulting from normal year-end adjustments, (ii) copies of
statements of cash flow, and (iii) a compliance certificate of the chief
financial or other authorized officer of the Borrower in substantially the form
attached as Exhibit 9A (the “Compliance Certificate”);
(c)    as soon as practicable and in any event within one hundred twenty (120)
days after the end of each Fiscal Year, (i) audited combined and consolidated
statements of income, retained earnings and changes in the financial condition
for each year, and a combined and consolidated balance sheet for such year,
setting forth, with respect to Fiscal Year 2012 and each Fiscal Year thereafter,
in each case, in comparative form, corresponding figures as of the end of the
preceding Fiscal Year, all in reasonable detail and satisfactory in scope to the
Agent and certified to the Borrower by KPMG LLP or such other independent public
accountants as are selected by the Borrower and satisfactory to the Agent, whose
opinion shall be in scope and substance satisfactory to the Agent, (ii) a true
and complete copy of the management letter from KPMG LLP or such other
independent public accountants as are selected by the Borrower and satisfactory
to the Agent, in connection with such audited financial statements; and (iii) a
Compliance Certificate; and
(f)    Consolidations, Mergers or Acquisitions. Section 10.2 of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:
10.2    Consolidations, Mergers or Acquisitions.
None of the Borrower nor any of its Subsidiaries shall recapitalize or
consolidate with, merge with, or otherwise acquire all or substantially all of
the assets or properties of any other Person, other than the Permitted PA
Restructuring; provided, however, that (a) PA Newco and any Subsidiary of the
Borrower shall be permitted to consolidate or merge with (i) National Beef,
provided that National Beef shall be the continuing or surviving Person or (ii)
any one or more other Subsidiaries of the Borrower, provided, that, in the event
of a consolidation or merger with a Loan Party, the Loan Party shall be the
continuing or surviving Person, and (b) the Borrower may make acquisitions, so
long as no Default or Matured Default is then continuing or would occur as a
result of such transaction, the Funded Debt to EBITDA Ratio on a pro forma basis
after giving effect to such acquisition (based on assumptions and projections
acceptable to the Agent) shall not exceed 2.50 to 1.00 and the Borrower shall
otherwise be in pro forma compliance (based on assumptions and projections
acceptable to the Agent) with the financial covenants

--------------------------------------------------------------------------------




set forth in Sections 9.16 and 9.18. For the avoidance of doubt, no conversion
or reclassification of the Borrower’s or any of its Subsidiaries’ membership
interests in connection with the Leucadia Transaction shall be deemed to be a
recapitalization for purposes of this Agreement.
(g)    Indebtedness. Clause (g) of Section 10.4 of the Credit Agreement shall be
and it hereby is amended and restated in its entirety to read as follows:
(g) in the case of the Borrower, the Borrower’s membership interests subject to
redemption rights to the extent classified as debt and obligations arising from
the exercise of those redemption rights;
(h)    Disposition of Property. Section 10.6 of the Credit Agreement shall be
and it hereby is amended and restated in its entirety to read as follows:
10.6    Disposition of Property.
None of the Borrower nor any of its Subsidiaries shall sell, lease, transfer or
otherwise dispose of any of its properties, assets or rights, to any Person,
except (a) sales or other dispositions of Inventory or obsolete Equipment in the
ordinary course of the Borrower’s or its Subsidiaries’ business (as applicable),
(b) as permitted in the Security Agreement, (c) in connection with the Permitted
PA Restructuring and (d) sales, transfers, dispositions of assets other than as
set forth above of up to $5,000,000 (on a combined basis for the Borrower and
its Subsidiaries) during any single Fiscal Year. The Agent hereby covenants that
upon the sale or disposition of any asset permitted hereunder it shall release
its Lien on such asset.
(i)    Equity Distributions. Section 10.10 of the Credit Agreement shall be and
it hereby is amended and restated in its entirety to read as follows:
10.10    Equity Distributions.
None of the Borrower nor any of its Subsidiaries shall directly or indirectly,
make any Equity Distributions, except that (a) the Borrower may make quarterly
distributions to its Members in respect of Borrower’s taxable income, in amounts
proportionate to the respective percentage interests of each of such Member so
that each such Member shall have received an amount equal to 54% of such
Member’s share of the Borrower’s net taxable income for the relevant quarter
(subject to any increase in accordance with the terms of the NB LLC Agreement
and the PA LLC Agreement, respectively) (the “Permitted Taxable Distribution
Amount”), provided that if the aggregate distribution made during any calendar
year exceeds the Permitted Taxable Distribution Amount, then the excess
distribution for such tax year shall be applied to the permitted distributions
for the immediately subsequent quarters, Dollar-for-Dollar, until all such
excess has been applied to future permitted distributions, (b) in connection
with the consummation of the Leucadia Transaction, the Borrower may make (i)
distributions required to complete the Permitted PA

--------------------------------------------------------------------------------




Restructuring and (ii) the KleinCos Equity Distributions, and (c) the Borrower
may make additional Equity Distributions (the “Additional Equity
Distributions”), so long as (i) no Default or Matured Default has occurred and
is continuing or would be caused thereby, (ii) the Borrower shall be in pro
forma compliance (based on assumptions and projections acceptable to the Agent)
with the Fixed Charge Coverage Ratio after giving effect to such Equity
Distribution and (iii) to the extent such Additional Equity Distributions shall
be made with IPO Proceeds, subject to any concurrent mandatory prepayment
required to be made pursuant to Section 4.4(b)(ii).
(j)    Right to Cure. Clause (c) of Section 11.3 of the Credit Agreement shall
be and it hereby is amended and restated in its entirety to read as follows:
(c) only four (4) Equity Cure Issuances may be made during the term of this
Agreement, and
(k)    Liabilities Joint and Several. Section 13.32 of the Credit Agreement
shall be and it hereby is amended and restated in its entirety to read as
follows:
13.32    Liabilities Joint and Several.
Each Borrower agrees that it is jointly and severally liable for, and absolutely
and unconditionally guarantees to the Lenders the prompt payment and performance
by each other Borrower of, all Liabilities and all agreements under the
Financing Documents. Each Borrower agrees that its guaranty obligations
hereunder constitute a continuing guaranty of payment and performance and not of
collection, that such obligations shall not be discharged until the Liabilities
have been paid in full, and that such obligations are absolute and
unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Liabilities or Financing Document, or any other document, instrument or
agreement to which any Loan Party is or may become a party or be bound; (b) the
absence of any action to enforce this Agreement (including this Section) or any
other Financing Document, or any waiver, consent or indulgence of any kind by
the Agent or the Lenders with respect thereto; (c) the existence, value or
condition of, or failure to perfect a Lien or to preserve rights against, any
security or guaranty for the Liabilities or any action, or the absence of any
action, by the Agent or any Lender in respect thereof (including the release of
any security or guaranty); (d) the insolvency of any Loan Party; (e) any
election by any Lender in any bankruptcy proceeding for the application of
Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or grant of a Lien
by any other Borrower, as debtor-in-possession under Section 364 of the
Bankruptcy Code or otherwise; (g) the disallowance of any claims of the Agent or
any Lender against any Loan Party for the repayment of any Liabilities under
Section 502 of the Bankruptcy Code or otherwise; or (h) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except the effect of any applicable statute of
limitations or the payment in full of the Liabilities.

--------------------------------------------------------------------------------




(l)    Waiver of Farm Credit Rights. The following shall be and it hereby is
added to the Credit Agreement as Section 13.36:
13.36    Waiver of Farm Credit Rights.
THE BORROWER ACKNOWLEDGES AND AGREES THAT, TOGETHER WITH ITS LEGAL COUNSEL, IT
HAS REVIEWED ALL RIGHTS THAT IT MAY OTHERWISE BE ENTITLED TO WITH RESPECT TO
THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS UNDER THE SECTIONS OF THE
AGRICULTURAL CREDIT ACT OF 1987 DESIGNATED AS 12 U.S.C. SECTIONS 2199 THROUGH
2202E AND THE IMPLEMENTING FARM CREDIT ADMINISTRATION REGULATIONS AS SET FORTH
IN 12 C.F.R. SECTIONS 617.7000 THROUGH 617.7630 (INCLUDING THOSE PROVISIONS
WHICH AFFORD THE BORROWER CERTAIN RIGHTS AND IMPOSE ON THE AGENT AND LENDERS
CERTAIN DUTIES WITH RESPECT TO THE COLLECTION OF ANY AMOUNTS OWING HEREUNDER OR
THE FORECLOSURE OF THE SECURITY INTEREST OF THE AGENT ON THE COLLATERAL, OR
WHICH REQUIRE THE AGENT OR ANY LENDER TO DISCLOSE TO THE BORROWER THE NATURE OF
ANY SUCH RIGHTS OR DUTIES), AND THAT IT KNOWINGLY, VOLUNTARILY, INTENTIONALLY
AND IRREVOCABLY WAIVES ANY AND ALL SUCH RIGHTS. NOTHING CONTAINED IN THIS
SECTION NOR THE DELIVERY TO THE BORROWER OF ANY SUMMARY OF ANY RIGHTS UNDER, OR
ANY NOTICE PURSUANT TO, THE AGRICULTURAL CREDIT ACT OF 1987 SHALL IN ANY WAY BE
DEEMED TO BE, OR BE CONSTRUED TO IN ANY WAY INDICATE, THE DETERMINATION OR
AGREEMENT BY THE BORROWER, THE AGENT, ANY LENDER OR ANY VOTING PARTICIPANT THAT
THE AGRICULTURAL CREDIT ACT OF 1987, OR ANY RIGHTS THEREUNDER, ARE OR WILL IN
FACT BE APPLICABLE TO THE BORROWER, THE CREDIT EXTENSIONS OR THE FINANCING
DOCUMENTS.
(m)    Exhibit 9A. Exhibit 9A attached to the Credit Agreement shall be and it
hereby is replaced in its entirety with Exhibit 9A attached to this Amendment.
3.    Limited Consent. Subject only to the consummation of the Leucadia
Transaction and the occurrence of the Third Amendment Effective Date, the
Required Lenders hereby consent to the Leucadia Transaction and agree that no
Change of Control shall be triggered as a result of the consummation of the
Leucadia Transaction because of the amendments set forth herein. By its
signature below, each Loan Party agrees that, except as expressly provided
herein, nothing herein shall be construed as (a) a waiver or continuing waiver
or amendment of any provision of the Credit Agreement or any other Financing
Document or (b) a waiver of any Default or Matured Default now existing or
hereafter arising under the Credit Agreement or any other Financing Document.
The consent contained herein is a limited one-time consent, and nothing
contained herein shall obligate the Lenders to grant (i) any additional or
future consent with respect to any provision of the Credit Agreement or any
other Financing Document or (ii) any waiver of any Default or Matured Default
now existing or hereafter arising under the Credit Agreement or any other
Financing

--------------------------------------------------------------------------------




Document.
4.    Representations and Warranties; Acknowledgments. In order to induce the
Agent and the Lenders to enter into this Amendment, each Loan Party hereby (a)
represents and warrants to the Agent and the Lenders that (i) it has duly
authorized, executed and delivered this Amendment, (ii) no consent, approval,
exemption, order or authorization of, or a registration or filing with, any
Governmental Authority, regulatory body or any other third party is required for
the due execution, delivery and performance of this Amendment by such Loan
Party, other than such consents, approvals, exemptions, orders or authorizations
that have already been obtained, (iii) the representations and warranties of
such Loan Party set forth in the Credit Agreement and the other Financing
Documents are true and correct in all material respects (unless stated to relate
solely to an earlier date, in which case the representations and warranties are
true and correct as of such earlier date) and (iv) no Default or Matured Default
has occurred and is continuing or exists, (b) acknowledges and agrees that,
except as expressly provided herein, the Credit Agreement and each of the other
Financing Documents are hereby ratified and confirmed in all respects and shall
remain in full force and effect; (c) ratifies and reaffirms its obligations
under, and acknowledges, renews and extends its continued liability under, the
Credit Agreement and each other Financing Document to which it is a party; and
(d) ratifies and reaffirms all of the Liens securing the payment and performance
of the Secured Liabilities (as defined in the Security Agreement).
5.    Conditions to Effectiveness. This Amendment shall be effective on the date
(the “Third Amendment Effective Date”) when the following conditions shall have
occurred:
(a)    The Agent shall have received each of the following documents, each of
which shall be reasonably satisfactory to the Agent in form and substance:
(i)    from each Loan Party and the Required Lenders, executed counterparts of
this Amendment, signed on behalf of such party or written evidence satisfactory
to the Agent (which may include telecopy transmission of a signed signature page
to this Amendment) that such party has signed a counterpart of this Amendment;
(ii)    counterparts to the attached Consent and Acknowledgment of Subsidiary
Loan Parties, duly executed by each Subsidiary Loan Party;
(iii)    the Fee Letter, dated as of the date hereof, by and between the
Borrower and the Agent; and
(iv)    such other documents as the Agent or any Lender (acting through the
Agent) may reasonably request on or before the date falling three (3) days prior
to the Third Amendment Effective Date.
(b)    PA Newco shall have delivered each of the following to the Agent, each of
which shall be satisfactory to the Agent in form and substance:
(i)    an executed Joinder Agreement whereby PA Newco agrees to become a
Borrower and a Grantor for all purposes under the Credit Agreement and the other
Financing

--------------------------------------------------------------------------------




Documents and grants a security interest in favor of the Agent in all Collateral
in accordance with the Financing Documents;
(ii)    each UCC financing statement required by the Financing Documents or
under law or reasonably requested by the Agent to be filed, registered or
recorded in order to create in favor of the Agent a perfected Lien on the
personal property Collateral of PA Newco; and
(iii)    an amendment to the Pennsylvania Mortgage to the extent required to
reflect the ownership of the real property subject thereto by PA Newco and such
other documents in connection therewith as Agent shall require.
(c)    The Agent shall have received a fully executed copy of the Leucadia
Purchase Agreement, which shall be, in form and substance, satisfactory to the
Agent and the transactions contemplated thereby shall have been consummated in
accordance with the terms of the Leucadia Purchase Agreement without waiver or
amendment of any term or condition thereof that would reasonably be expected to
be adverse to the interests of the Lenders in any material respect without the
prior consent of the Agent (such consent not to be unreasonably withheld or
delayed).
(d)    PA Newco and each Loan Party shall have delivered to the Agent a
secretary’s certificate (or substantively similar document reasonably acceptable
to the Agent) which shall include, either directly or by incorporated
attachments, (a) certifications as to the incumbency of PA Newco’s or such Loan
Party’s officers, together with specimen signatures of those officers who will
have the authority to execute documents on behalf of PA Newco or such Loan
Party, respectively and (b) true and complete copies of (i) PA Newco’s or such
Loan Party’s articles or certificate of incorporation, organization, or
formation; (ii) PA Newco’s or such Loan Party’s bylaws, operating agreement,
partnership agreement or other organizational documents; (iii) resolutions of
the appropriate governing body or board authorizing the transactions
contemplated herein and (iv) good standing certificates from the jurisdiction of
organization of PA Newco and each Loan Party.
(e)    The Agent shall have received the favorable, written opinion of counsel
to the Loan Parties and PA Newco, as well as any relevant local counsel to the
Loan Parties, as to PA Newco’s and each of the Loan Parties’ status and the
legal and binding effect of the transactions contemplated by this Amendment and
any of the other Loan Documents executed in connection herewith.
(f)    The Borrower shall have paid to the Agent for the benefit of each Lender
that provides its executed signature page to this Amendment no later than
November 14, 2011, an amendment fee equal to 0.10% of such Lender’s Commitment,
which shall be fully earned and nonrefundable on the date hereof.
(g)    The representations and warranties of the Loan Parties set forth in
Section 4 of this Amendment shall be true and correct in all material respects.
(h)    No Default or Matured Default shall have occurred and be continuing or
shall exist.
(i)    The Agent shall have received the amounts separately agreed upon in the
Fee Letter described in Section 5(a)(iii) of this Amendment.

--------------------------------------------------------------------------------




(j)    The Borrower shall have paid all reasonable and documented fees and
expenses of Agent’s counsel, Fulbright & Jaworski L.L.P., which are then due and
owing and for which an invoice shall have been received.
6.    Miscellaneous.
(a)    Reference to Credit Agreement. Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement,” “hereunder,” or
words of like or similar import shall mean and be a reference to the Credit
Agreement, as modified and amended by this Amendment. Each reference to the
Credit Agreement in any other Financing Document shall mean and be a reference
to the Credit Agreement, as modified and amended by this Amendment.
(b)    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
(c)    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrower and its respective successors and assigns, and upon
the Agent and the Lenders and their respective successors and assigns.
(d)    Continuing Effect. Except as expressly amended hereby, the Credit
Agreement, as amended by this Amendment, shall continue to be and shall remain
in full force and effect in accordance with its terms. This Amendment shall not
constitute an amendment or waiver of any provision of the Credit Agreement not
expressly referred to herein and shall not be construed as an amendment, waiver
or consent to any action on the part of the Borrower or any other Loan Party
that would require an amendment, waiver or consent of the Agent or the Lenders
except as expressly stated herein. This Amendment constitutes a Financing
Document.
(e)    GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ALL RESPECTS IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS AND DECISIONS OF THE STATE OF
COLORADO WITHOUT REGARD TO THE APPLICATION OF CONFLICT OF LAWS PRINCIPLES.
(f)    Counterparts. This Amendment may be signed in counterparts (by facsimile
transmission or otherwise) but all of such counterparts together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Amendment by telecopier shall be effective as delivery of
a manually executed counterpart of this Amendment.
(g)    Incorporation into Credit Agreement. This Amendment shall be incorporated
into the Credit Agreement by this reference.
7.    NO ORAL AGREEMENTS. THIS AMENDMENT AND THE OTHER FINANCING DOCUMENTS
EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE ALL PRIOR AGREEMENTS
AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL

--------------------------------------------------------------------------------




AGREEMENTS AMONG THE PARTIES.
8.    General Waiver and Release. IN ADDITION, TO INDUCE THE LENDERS AND THE
AGENT TO AGREE TO THE TERMS OF THIS AMENDMENT, EACH LOAN PARTY (BY ITS EXECUTION
BELOW) REPRESENTS AND WARRANTS THAT AS OF THE DATE OF ITS EXECUTION OF THIS
AMENDMENT THERE ARE NO CLAIMS OR OFFSETS AGAINST OR DEFENSES OR COUNTERCLAIMS TO
ITS OBLIGATIONS UNDER THE CREDIT AGREEMENT, THIS AMENDMENT OR THE OTHER
FINANCING DOCUMENTS. NOTWITHSTANDING THE FOREGOING, IN THE EVENT THERE EXIST ANY
SUCH CLAIMS OR OFFSETS AGAINST OR DEFENSES OR COUNTERCLAIMS, THE BORROWER (BY
ITS EXECUTION BELOW) HEREBY:
(A)    FOREVER GENERALLY WAIVES ANY AND ALL CLAIMS, OFFSETS, DEFENSES AND/OR
COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING ON OR PRIOR TO THE DATE OF ITS
EXECUTION OF THIS AMENDMENT; AND
(B)    FOREVER RELEASES, ACQUITS AND DISCHARGES THE LENDERS, THE AGENT AND THEIR
RELATED PARTIES FROM ANY AND ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS,
RIGHTS, CAUSES OF ACTION OR DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, IN LAW OR EQUITY, WHICH SUCH LOAN PARTY EVER HAD, NOW
HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING ON OR PRIOR
TO THE DATE HEREOF AND FROM OR IN CONNECTION WITH THE CREDIT AGREEMENT, THIS
AMENDMENT AND THE OTHER FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY AND HEREIN.
[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.
BORROWER:
NATIONAL BEEF PACKING COMPANY, LLC

By: /s/ Jay D. Nielsen____________
Name: Jay D. Nielsen
Title: Chief Accounting Officer


SUBSIDIARY LOAN PARTIES:
NATIONAL BEEF CALIFORNIA, LP
By: NATIONAL CARRIERS, INC.,
its General Partner


By: /s/ Jay D. Nielsen________________
Name: Jay D. Nielsen
Title: Chief Financial Officer


NATIONAL CARRIERS, INC.


By: /s/ Jay D. Nielsen________________
Name: Jay D. Nielsen
Title: Chief Financial Officer







--------------------------------------------------------------------------------

AGENT:
COBANK, ACB, as Agent


By: /s/ James H. Matzat    
Name: James H. Matzat
Title: Vice President

--------------------------------------------------------------------------------

LENDER:
COBANK, ACB, as Lender and Swing Line Lender


By: /s/ James H. Matzat    
Name: James H. Matzat
Title: Vice President

--------------------------------------------------------------------------------




LENDER:
BANK OF AMERICA, N.A.




By: /s/ Charles W. Hunter    
Name: Charles W. Hunter
Title: S.V.P




--------------------------------------------------------------------------------




LENDER:
COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH


By: /s/ Robert K. Hughes    
Name: Robert K. Hughes    
Title: Executive Director    


By: /s/ Izumi Fukushima    
Name: Izumi Fukushima    
Title: Executive Director    






--------------------------------------------------------------------------------

LENDER:
U.S. BANK NATIONAL ASSOCIATION


By: /s/ James D. Pegues    
Name: James D. Pegues    
Title: Vice President    



--------------------------------------------------------------------------------

LENDER:
WELLS FARGO BANK, NATIONAL ASSOCIATION


By: /s/ John R. Carley__________
Name: John R. Carley
Title: Vice President





--------------------------------------------------------------------------------

LENDER:
UMB BANK, N.A.


By: /s/ Billy Weiland___________
Name: Billy Weiland
Title: Vice President



--------------------------------------------------------------------------------




LENDER:
AMERICAN AGCREDIT, PCA


By: /s/ Gary Van Schuyver    
Name: Gary Van Schuyver    
Title: Senior Vice President    










--------------------------------------------------------------------------------





CONSENT AND ACKNOWLEDGMENT OF SUBSIDIARY LOAN PARTIES


November __, 2011


The undersigned Subsidiary Loan Parties (a) acknowledge and consent to the
execution of the foregoing Third Amendment to Amended and Restated Credit
Agreement and Limited Consent (the “Amendment”), (b) confirm that the Guaranty
Agreement previously executed by the undersigned Subsidiary Loan Parties, as
well as any other Financing Documents, if any, previously executed by the
undersigned Subsidiary Loan Parties, apply and shall continue to apply to all
Guaranteed Obligations (as defined in the Guaranty Agreement), notwithstanding
the execution and delivery of the foregoing Amendment by the Borrower, the Agent
and the Required Lenders, and (c) acknowledge that without this consent and
confirmation, the Lenders and the Agent would not agree to the modifications of
the Credit Agreement which are evidenced by the foregoing Amendment.




[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------



SUBSIDIARY LOAN PARTIES:
NATIONAL BEEF CALIFORNIA, LP
By: NATIONAL CARRIERS, INC.,
its General Partner


By: /s/ Jay D. Nielsen____________
Name: Jay D. Nielsen
Title: Chief Financial Officer


NATIONAL CARRIERS, INC.


By: /s/ Jay D. Nielsen____________
Name: Jay D. Nielsen
Title: Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit 9A
Form of Compliance Certificate
(period from _________, 20__ to    , 20__)
Pursuant to Section 9.1 of the Amended and Restated Credit Agreement dated as of
June 4, 2010 (as the same may be amended, amended and restated, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”) by and
among National Beef Packing Company, LLC (the “Borrower”), certain of its
subsidiaries, CoBank, ACB, as agent (the “Agent”), and the Persons from time to
time party thereto, the undersigned certifies to the Agent and the Lenders as
follows:
1.
The Borrower’s combined and consolidated financial statements, attached hereto,
for the period indicated above (the “Financial Statements”), have been prepared
in accordance with the requirements of Section 9.1 of the Credit Agreement and
have been delivered on or before the date they are due.

2.
The representations and warranties contained in Article VII of the Credit
Agreement, as updated by disclosures in writing to the Agent as permitted
therein, are true and correct as of the date hereof as though made on this date.

3.
The Borrower is in compliance with all of the affirmative and negative covenants
set forth in Articles IX and X of the Credit Agreement as of the date hereof.

4.    Specifically, as of the date of the Financial Statements:
a.
The Borrower shall have a Funded Debt to EBITDA Ratio of not more than 3.25 to
1.00 as at the end of each fiscal quarter.

Borrower’s Funded Debt to EBITDA Ratio for the four consecutive fiscal quarters
ending on the date of the Financial Statements was    to 1.00.
In Compliance: Yes ___ No ___


b.
[The Borrower and its consolidated Subsidiaries shall have Adjusted Net Worth of
not less $275,000,000 as at the end of each Fiscal Year.

The Adjusted Net Worth of the Borrower and its consolidated Subsidiaries as the
date of the Financial Statements was $___________________.
In Compliance: Yes ___ No ___]

--------------------------------------------------------------------------------




c.
The Borrower shall have a Fixed Charge Coverage Ratio of at least 1.05 to 1.00
as at the end of each fiscal quarter.

Borrower’s Fixed Charge Coverage Ratio for the eight consecutive fiscal quarters
ending on the date of the Financial Statements was    to 1.00.
In Compliance: Yes ___ No ___


d.
The rate at which interest accrues in respect of the Line of Credit Loans, Swing
Line Loans, Term Loans, LC Fees and Non-Use Fees, as the case may be, is
determined in accordance with a Financial Performance Level (as described in the
Credit Agreement), which, in turn, is determined by the Borrower’s Funded Debt
to EBITDA Ratio, as set forth below:

Financial Performance Level:
Funded Debt to EBITDA Ratio:
Base Rate Advance Line of Credit Loans, Swing Line Loans and Term Loans:
LIBOR Rate Line of Credit Loans and Term Loans:
LC Fee:
Non-Use Fee:
Level I
Less than or equal to 1.50: 1.00
0.75%
1.75%
1.75%
0.25%
Level II
Greater than 1.50:1.00 and less than 2.50:1.00
1.00%
2.00%
2.00%
0.38%
Level III
Greater than or equal to 2.50:1.00
1.50%
2.50%
2.50%
0.50%



As of the date of the Financial Statements, Borrower’s Funded Debt to EBITDA
Ratio was     and the Financial Performance Level was _____.
e
The Suppressed Availability Amount for the fiscal quarter ending on the date of
the Financial Statements was $________.

5. All adjustments and calculations related to the amounts set forth in each of
4.a. through 4.e above are attached hereto.



--------------------------------------------------------------------------------

Dated: _________, 20__
National Beef Packing Company, LLC


By:______________________________
Its:______________________________



--------------------------------------------------------------------------------

Schedule 4.a.. Funded Debt to EBITDA Ratio


1. Funded Debt
a. Outstanding Principal Amount of Interest-    $______
Bearing Indebtedness (including Capital Leases)
b. Undrawn Amount of Outstanding Letters of    $______
Credit (including the LCs)
=======    
c. Subtotal (Lines a and b)    $______


Minus:
d. LCs or Indemnity Obligations Issued to    $______
Support other Indebtedness
e. the Borrower’s membership interests subject to     $______
Redemption Rights
f. Obligations under Deferred Compensation Plans     $______
=======    
g. Subtotal (Lines d through f)    $______


h. Funded Debt (Line c – Line g)    $______


2. EBITDA
a. Net Income    $______


Plus:
b. Income Taxes    $______
c. Interest Expense    $______
d. Depreciation Expense    $______
e. Amortization Expense    $______
f. Other Non-Cash Expenses or Charges    $______
=======    
g. Subtotal (Lines b through f)    $______


Minus:
h. Non-Operating Gains    $______
i. Non-Operating Losses    $______
=======    
j. Subtotal (Lines h and i)    $______
=======    
k. EBITDA (Line a + Line g - Line j)    $______


Funded Debt to EBITDA Ratio (Line 1h over Line 2k)     _____ to 1.00

--------------------------------------------------------------------------------

Schedule 4.b. Adjusted Net Worth


a. Book Value of all Assets    $______
b. Total Liabilities    $______
=======    
c. Net Worth (Line a - Line b)    $______


d. Negative Impact Occurring as a Result of     $______
Making Equity Distributions in accordance
with the $150 Million Basket


Adjusted Net Worth (Line c - Line d)    $______






Schedule 4.c. Fixed Charge Coverage Ratio


1. EBITDA
a. Net Income    $______


Plus:
b. Income Taxes    $______
c. Interest Expense    $______
d. Depreciation Expense    $______
e. Amortization Expense    $______
f. Other Non-Cash Expenses or Charges    $______
=======    
g. Subtotal (Lines b through f)    $______


Minus:
h. Non-Operating Gains    $______
i. Non-Operating Losses    $______
=======    
j. Subtotal (Lines g and h)    $______
=======    
k. EBITDA (Line a + Line g - Line j)    $______
Minus:
l. Net Capital Expenditures     $______
m. Numerator (Line k – Line l)    $______





--------------------------------------------------------------------------------

2. Fixed Charges
a. Scheduled Payments of Principal and Interest
on Funded Debt     $______
b. Cash Income Taxes Incurred and Paid    $______
c. Equity Distributions (other than the KleinCos Equity Distribution,
Equity Distributions under the $150 Million Basket, and up to
$8 Million in Equity Distributions made in May 2010)    $______

=======    
d. Fixed Charges (Lines a + b +c)    $______

3. Suppressed Availability
a. Borrowing Base as of the last day of the fiscal quarter
ended __________, 20__
$______

b. Line of Credit Commitments as of the last day of the fiscal quarter
ended __________, 20__
$______

c. Result of Line a – Line b    $______
d. Greater of $0 and Line c    $______


e. Suppressed Availability Amount (Lesser of Line 3d and
$30,0000,000)    $_______




Fixed Charge Coverage Ratio ((Sum of Line 1m + Line 3e) over Line 2d)     _____
to 1.00

